IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

k
MALIBU MEDIA, LLC, *

Plaintiff *

v. * CIVIL NO. JKB-19-1210

=E-

JOHN DOE, subscriber assigned IP address
69.140.193.28

I)efendant
s * a s sr s s a s se a s
MEMORANDUM AND ORDER

The Court has pending before lit this lawsuit brought by Plaintiff Malibu Media
(“Malibu” or “l’laintiff”) alleging copyright infringement and other claims against a single “John
Doe” defendant (“Doe Defendant”), who is alleged to have utilized the Bit'l`orrent file
distribution network to download adult pornographic films subject to copyrights held by Malibu.
The Doe Defendant has been identified in the lawsuit only by an Internet Protocol addressl (“IP
Address”) assigned to a customer on a specific date by an Intemet Service Provider (“ISP” or
“Provider”) and through which the copyrighted work was allegedly downloaded. Malibu has
filed a motion for leave to serve a third-party subpoena prior to a Federal Rule of Civil Procedure
26(f) discovery conference (ECF No. 2), requesting permission to initiate discovery to identify
the account subscriber (“Doe Subscriber”) associated with the lP Address used to download its

copyrighted films, notwithstanding the provisions of Rule 26(d)(1), which preclude a party from

 

l An IP address is not really an “address” or physical “place” in the usual sense of the words, and
therefore the term can be quite misleading In fact, it is only an electronic “route” to the Internet
assigned by a Provider to a customer on a given date and hour to provide access to the Internet.
The route can be assigned to different customers on given dates or given hours. If a customer
accesses the lnternet briefly and signs off, the IP address is assigned to another customer.

 

seeking discovery from any source before the parties have conferred as required by Rule 26(D.
Malibu contends that it must be permitted to issue a Rule 45 subpoena to Providers to identify
the customer assigned the IP Address on the date or dates in question in order to learn the
identity of the person responsible for downloading the copyrighted works, and that there is no
other way for it to obtain this information

The Court is aware that in similar cases filed by plaintiffs in other jurisdictions against
Doe Defendants, concerns have been raised as to the sufficiency of the allegations of complaints
because association of an IP address With a customer may be insufficient to state a claim.2 There
also have been reports of plaintiffs undertaking abusive settlement negotiations With Doe
Defendants due to the pornographic content in the copyrighted works, the potential for
embarrassment, and the possibility of defendants paying settlements even though they did not

download the plaintiffs copyrighted material.3

 

2 See, e.g., Patrick Collins, Inc. v. Doe ], 288 F.R.D. 233, 237-39 (E.D.N.Y. 2012) (noting many
courts’ “skepticism of the use of IP addresses to identify file sharing defendants in cases
involving pornographic films,” adopting a magistrate judge’s finding that “an lP address alone is
insufficient to establish ‘a reasonable likelihood [that] it will lead to the identity of defendants
Who could be sued,”’ and observing that “[d]ue to the prevalence of wireless routers, the actual
device that performed the allegedly infringing activity could have been owned by a relative or
guest of the account owner, or even an interloper without the knowledge of the owner.”).

3 See, e.g., Digital Sz`n, Inc. v. Does 1-176, 279 F.R.D. 239, 242 (S.D.N.Y. 2012) (“'l`he Court is
concerned about the possibility that many of the names and addresses produced in response to
Plaintiff’s discovery request Will not in fact be those of the individuals Who downloaded [the ,
copyrighted material]. The risk is not purely speculative; Plaintiff’s counsel estimated that 30%
of the names turned over by ISPs are not those of individuals who actually downloaded or shared
copyrighted material. Counsel stated that the true offender is often the ‘teenaged son . . . or the
boyfriend if it’s a lady.”’); K-Beech, 'Inc. v. Does 1-85, No. 3:llcv469-JAG, at 4 (E.D. Va.
0ct. 5, 2011), ECF No. 9 (“Some defendants have indicated that the plaintiff has contacted them
directly with harassing telephone calls, demanding $2,90() in compensation to end the litigation .

. This course of conduct indicates that the plaintiffs have used the offices of the Court as an
inexpensive means to gain the Doe defendants’ personal information and coerce payment from
them. The plaintiffs seemingly have no interest in actually litigating the cases, but rather simply
have used the Court and its subpoena powers to obtain sufficient information to shake down the
John Does.”).

 

 

Having considered the concerns raised by other courts that have addressed similar cases,
and Malibu’s motion requesting permission to initiate discovery to identify the John Doe
Subscriber, the Court GRANTS the motion, subject to the following conditions and limitations:

l. Malibu may obtain from the clerk a Subpoena to be served on the ISP through
which the Doe Subscriber allegedly downloaded the copyrighted Work, and it may
serve the ISP in accordance with Federal Rule of Civil Procedure 45. The
Subpoena may command production of documents and/or electronically stored
information (collectively, “Information”) identifying the Doe Subscriber. The
Subpoena shall have as an attachment a copy of the complaint filed in this
lawsuit, and a copy of this Order.

2. After having been served with the Subpoena, the ISP will delay producing to
Malibu the subpoenaed Information until after it has provided the Doe Subscriber
with

a. Notice that this suit has been filed naming the Doe Subscriber as the
one that allegedly downloaded copyright protected work;

b. A copy of the Subpoena, the complaint filed in this lawsuit, and this
Order;

c. Notice that the ISP will comply with the Subpoena and produce to
Malibu the lnformation sought in the Subpoena unless, within 30 days
of service of the Subpoena, the Doe Subscriber files a motion to quash
the Subpoena or for other appropriate relief in this Court. If a timely
motion to quash is filed, the ISP shall not produce the subpoenaed

lnformation until the Court acts on the motion.

 

 

3. The Doe Subscriber may move to quash the Subpoena anonymously, but MUST

PROVIDE his or her name and current address to the Clerk of the Court so that
the Court may provide notice of the filings to the Subscriber. This may be
accomplished by completing and mailing to the Clerk of the Court the attached
form. This contact information will not be disclosed to the Plaintiff and Will be
used solely for the purposes stated above. The Court will not decide any motions
until the Doe Subscriber has provided all required information lf the Doe
Subscriber fails to file a motion to quash the Subpoena or for other appropriate
relief within 30 days, the ISP shall provide to Malibu the Information requested in
the Subpoena within 14 days. Malibu’s use of this lnforrnation shall be restricted
as further provided in this Order. Pursuant to Rule 45(c), Malibu shall reimburse
the ISP for its reasonable costs and expenses, including attomey’s fees, associated

with complying with the Subpoena and this Order.

. On receipt of the Information from the ISP, Malibu must mark it as “Highly

Confidential,” and, in the absence of further order of the Court, may only use it to
determine whether, pursuant to Rule ll(b), it has sufficient information to amend
the complaint to name as an individual defendant the Subscriber. Unless
otherwise ordered by the Court, Malibu, its agents, representatives, and attorneys
may not disclose the Information received from the ISP to any person not directly
involved as an attorney in representing Malibu in this copyright infringement
action relating to the Information received, except as provided below. Any person
to whom the Information or its contents is disclosed shall be required to sign an
agreement to be bound by the provisions of this Order, enforceable by an action

for contempt, prior to being informed of the Information or its contents. Any

amended complaint filed by Malibu naming an individual defendant shall be filed
so that the name and any specifically identifying information is redacted nom the
publicly available court docket, to be replaced by first and last initials only, with
an unredacted copy of the amended complaint filed under seal. If Malibu
determines that the Information received pursuant to the Subpoena is insufficient
to support the filing of an amended complaint, it may
a. lServe a subpoena pursuant to Rule 45(a)(1)(B) commanding the
Subscriber to appear and attend a deposition to answer questions
regarding whether the Subscriber was responsible for downloading the
copyrighted work alleged in the original complaint
b. Pursuant to Rule 26(b)(2)(C), the deposition permitted pursuant to
paragraph 4.a of this Order shall not last more than one hour in
duration Pursuant to Rule 37(a)(4), the Subscriber shall answer
questions fully and unevasively, but may refuse to answer questions
that would require the disclosure of privileged (including the 5th
Amendment privilege against self-incrimination) or work product
protected information, as described in Rule 26(b)(l), (3), and (5).
c. No further discovery will be permitted unless authorized by the Court.
5 . Malibu is prohibited from initiating, directly or indirectly, any settlement
communications with any unrepresented Doe Defendant whose identity has been
revealed pursuant to the Subpoena or deposition described in paragraph 4 above.
Any settlement communications With an unrepresented Doe Defendant shall be
initiated only as approved by the Court. On request submitted to the Court at any

time by Malibu or the Doe Subscriber, whether represented or unrepresented,

settlement shall be conducted under supervision of one or more Magistrate Judges
designated by the Court for this purpose Unless otherwise ordered by the Court,
any settlement negotiations shall be subject to the confidentiality provisions of
Local Rule 607.4. This paragraph shall not prevent Malibu from initiating or
responding to a request for settlement communications with a Doe Defendant who
is represented by counsel.

6. Within five (5) business days of this Order_and in any event, before it may serve
any subpoena on the Doe Defendant’s lSP_both Malibu and its counsel shall file
certifications substantially identical to the forms attached as Exhibits A and B,
respectively If any additional attorneys wish to appear on behalf of Malibu in
this action, they shall execute an identical certification and attach it to their
appearance or motion for admission pro hac vice, as appropriate.

To the extent that the provisions herein, and particularly those in paragraphs four and
tive, limit the ways that Malibu may use any Information that it receives, those limitations are
the conditions upon which Malibu is permitted to seek and receive expedited discovery.
Accordingly, those limitations remain in effect until and unless modified by an order of this
Court and do not expire at the conclusion of this litigation, irrespective of whether by entry of

judgment, stipulation of dismissal, voluntary dismissal by Plaintiff, or other resolution

DATED this Z§’day of April, 2019.

BY THE COURT:

/?W aim

James K. Bredar
Chief Judge

 

 

Exhibit A

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

4c

 

MALIBU ME])IA, LLC, "‘

Plaintiff` "‘

v. "‘ CIVIL NO. JKB-19-1210
JOHN DOE, subscriber assigned IP address *
69.140.193.28 k

Defendant

:7: air k v'c :'¢ =': k se >': ar ek fe etc
CERTIFICATION OF MALIBU MEDIA, LLC
Pursuant to the .Order entered on [ ] (the “Expedited Discovery ‘Order”), ECF

No. [ ], Malibu Media, LLC (“Malibu”), hereby certifies as follows under penalty of perjury,
pursuant to 28 U.S.C. § 1746:
l) Malibu understands that the Expedited Discovery Order sets forth conditions under which
expedited discovery may be sought from the internet service provider (“ISP”) serving the
Doe Defendant in this case (the “Conditions"");
2) Malibu further understands that the Conditions in the Expedited Discovery Order include,
but are not limited to:
a. A requirement that any identifying Inforrnation obtained be maintained as
“Highly Confidential” and not be disclosed except as expressly permitted in the
Expedited Discovery Order; and
b. A prohibition on contacting an unrepresented Doe Defendant for the purposes of

settlement;

 

3) Malibu understands that the Conditions are intrinsic to the grant of Malibu’s motion for
expedited discovery and do not depend upon the continued existence of a pending case;
to the contrary, the Conditions remain in effect until and unless they expressly are
removed or altered by this Court;

4) Malibu will continue to abide by the Conditions even if this case is terminated or
dismissed, and will not disclose the Doe Defendant’s information or attempt to contact an
unrepresented Doe Defendant unless expressly authorized to do so by this Court; and

5) In the event that Malibu should bring any future actions against this Doe Defendant, or
any party reasonably believed to be this Doe Defendant, in this or any other jurisdiction
it will ensure that a copy of the Expedited Discovery Order and this Certification are
attached to the complaint or the first document filed after it becomes apparent that the

defendant may be this Doe Defendantl

I certify the foregoing to be true under penalty of perjury.
Executed on this day of , 2019.

MALIBU MEDIA, LLC_, by:

 

Signature

 

Printed Name

 

Title

 

Exhibit\B

 

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

*

 

MALIBU MEDIA, LLC, *

Plaintiff f

v. l * CIVIL NO. JKB-19-1210
JOHN DOE, subscriber assigned IP address "‘
69.140.193.28 *

Defendant v

rtc ek se dc ic 1 sir x =’c k 112 se se ~ are

CERTIFICATION OF COUNSEL
Pursuant to the Order entered on [ ] (the “Expedited Discovery Order”), ECF

 

No. [ ], hereby certifies as follows under penalty of perjury,
pursuant to 28 U.S.C. § 1746: g
1) I understand that the Expedited Discovery Order sets forth conditions under which
expedited discovery may be sought from the internet service provider (“ISP”) serving the
Doe Defendant in this case (the “Conditions”); l
2) l understand that the Conditions in the Expedited Discovery Order include, but are not
limited to:
a. A requirement that any identifying Information obtained be maintained as
“Highly Confidential” and not be disclosed except as expressly permitted in the
Expedited Discovery Order; and
b. A prohibition on contacting an unrepresented Doe Defendant for the purposes of

settlement;

ll

 

3) l understand that the Conditions are intrinsic to the grant of Malibu’s motion for
expedited discovery, and do not depend upon the continued existence of a pending case;
ito the contrary, the Conditions remain in effect until and unless they expressly are
removed or altered by this Court;

4) I will continue to abide by the Conditions even if this case is terminated or dismissed, and
l will not disclose the Doe Defendant’s information or attempt to contact an
unrepresented Doe Defendant unless expressly authorized to do so by this Court; and

5) In the event that l represent Malibu in any future actions against this Doe Defendant, or
any party reasonably believed to be this Doe Defendant, in this or any other jurisdiction I
will ensure that a copy of the Expedited Discovery Order and this Certification is
attached to the complaint, the first document filed after it becomes apparent that the
defendant may be this Doe Defendant, or the first document filed after I appear in that

action, as appropriate

l certify the foregoing to be true under penalty of peljury.

Executed on this day of , 2019.

 

Counsel for Plaintiff` Malibu Media, LLC

12

 

 

